PRESS RELEASE

INNOSPEC REPORTS FOURTH QUARTER AND FULL YEAR 2015 FINANCIAL RESULTS

Full year sales up 5 percent and EBITDA up 9 percent year-on-year; Margins
strong in core
businesses

Balance sheet remains healthy; net cash positive entering 2016

Adjusted EPS of $4.36 per share for 2015, continuing to deliver shareholder
value

Depressed conditions in Oilfield Services drive weaker Q4 performance

Q4 sales and EBITDA down as anticipated

Englewood, CO – February 16, 2016 – Innospec Inc. (NASDAQ: IOSP) today announced
its financial results for the fourth quarter and full year ended December 31,
2015.

Total net sales for the fourth quarter were $246.0 million, a 15 percent
decrease from $290.7 million in the corresponding period last year. For the full
year, sales reached a record $1.0 billion, up 5 percent on 2014.

Net income for the quarter was $31.5 million, or $1.28 per diluted share,
compared with $27.9 million, or $1.11 per diluted share, a year ago. EBITDA
(earnings before interest, taxes, depreciation, amortization and acquisition
fair value adjustments) for the quarter was $39.8 million, down 20 percent from
2014’s fourth quarter.

Results for this quarter include some special items, which are summarized in the
table below. Excluding these items, adjusted non-GAAP EPS (earnings per share)
in the fourth quarter was $1.24 per diluted share, compared to $1.28 per diluted
share a year ago. Innospec closed the quarter in a net cash position of $5.6
milion. The Company paid a semi-annual dividend of $0.31 per common share during
the quarter.

Despite challenging market conditions, Innospec continued to generate cash and,
during the quarter operating cash inflows were $27.1 million before capital
expenditures of $7.2 million.

EBITDA and net income excluding special items, and related per-share amounts,
are non-GAAP financial measures that are defined and reconciled with GAAP
results herein and in the schedules below.

                                                      Quarter ended December 31,
2015   Quarter ended December 31, 2014     Income before   Net           Income
before   Net     (in millions, except share and per share data)   income taxes  
Income   Diluted EPS   income taxes   income   Diluted EPS
Reported GAAP amounts
  $ 35.2     $ 31.5     $ 1.28     $ 42.7     $ 27.9     $ 1.11  
 
                                               
Adjustment to fair value of contingent consideration
    (9.1 )     (5.6 )     (0.23 )     (1.9 )     (1.4 )     (0.06 )
Amortization of acquired intangible assets
    4.3       3.4       0.14       4.1       3.0       0.12  
Fair value acquisition accounting
    3.7       2.4       0.10       —       —       —  
Foreign currency exchange (gains)/losses
    (2.0 )     (1.5 )     (0.06 )     0.4       0.3       0.01  
Adjustment of income tax provisions
    0.3       0.3       0.01       2.0       2.0       0.08  
Acquisition-related costs
    —       —       —       0.5       0.4       0.02  
 
    (2.8 )     (1.0 )     (0.04 )     5.1       4.3       0.17  
Adjusted non-GAAP amounts
  $ 32.4     $ 30.5     $ 1.24     $ 47.8     $ 32.2     $ 1.28  
 
                                               

Commenting on the results, Patrick S. Williams, President and Chief Executive
Officer, said,  

“As we anticipated, continued depressed crude oil prices have taken their toll
on our Oilfield Services business. Outside of this, our core businesses continue
to perform to expectations and plan, with Fuel Specialties and Performance
Chemicals, continuing to deliver good results. Given the challenges in our
markets around the globe, we believe that a 9 percent increase in EBITDA for the
full year over 2014 is a significant achievement and that our continued healthy
balance sheet and close customer relationships help us to face the unsettled
market environment with confidence.”

“In Oilfield Services, although we were able to hold our sales for much of 2015,
crude oil prices have continued to fall, with substantial impact on our
customers. Although we believe we are doing better than many in the industry,
our fourth quarter was inevitably down, and we have continued to align our cost
base with business prospects and conditions.”

“Fuel Specialties operated to our expectations for the full year, but was softer
in the fourth quarter, impacted by order patterns and the very warm start to the
winter across all regions. On a positive note, our performance in EMEA is
particularly encouraging, given continued sluggish demand, and the headwinds of
currency impacts in that region. Sales in both the Americas and Asia Pacific
have been progressing well, and we believe that recent contract wins and some
organization changes should pay dividends during 2016.”

“Within Performance Chemicals, our strategic Personal Care business has again
added new products to its portfolio, driving sales growth. We are delighted to
see our ingredients being used in some high profile customer launches. We are
investing in new production facilities to support increased sales, while
creating capacity for future expansion. As we anticipated, headline results in
this business were offset by a softer performance in Polymers and further
currency fluctuations.”

“We delivered the Octane Additives order in Q4 as planned. We now have a
confirmed order for the first part of 2016, which is similar to the order we
fulfilled in Q4 2015. Beyond this we have no further visibility.”

For the full year, total revenues of $1.0 billion increased 5 percent from
$960.9 million in 2014. Net income for 2015 was $119.5 million, or $4.86 per
diluted share, compared to $84.1 million, or $3.38 per diluted share, a year
ago. EBITDA for the year was $153.3 million, up 9 percent from $140.8 million in
2014. Special items increased net income for the full year by $12.4 million, or
$0.50 per diluted share; in 2014, similar items decreased net income by
$7.2 million, or $0.29 per diluted share.

                                                      Year ended December 31,
2015   Year ended December 31, 2014     Income before   Net           Income
before   Net     (in millions, except share and per share data)   income taxes  
income   Diluted EPS   income taxes   income   Diluted EPS
Reported GAAP amounts
  $ 152.3     $ 119.5     $ 4.86     $ 110.9     $ 84.1     $ 3.38  
 
                                               
Adjustment to fair value of contingent consideration
    (40.7 )     (24.2 )     (0.98 )     (1.9 )     (1.4 )     (0.06 )
Amortization of acquired intangible assets
    17.0       13.3       0.54       14.0       10.5       0.42  
Fair value acquisition accounting
    3.7       2.4       0.10       —       —       —  
Adjustment of income tax provisions
    (2.3 )     (2.3 )     (0.09 )     (1.9 )     (1.9 )     (0.07 )
Profit on disposal of subsidiary
    (1.6 )     (1.6 )     (0.07 )     —       —       —  
Foreign currency exchange gains
    —       —       —       (1.8 )     (1.4 )     (0.06 )
Acquisition-related costs
    —       —       —       1.8       1.4       0.06  
 
    (23.9 )     (12.4 )     (0.50 )     10.2       7.2       0.29  
Adjusted non-GAAP amounts
  $ 128.4     $ 107.1     $ 4.36     $ 121.1     $ 91.3     $ 3.67  
 
                                               

Net sales in Fuel Specialties for the quarter were $186.3 million, a 14 percent
decrease from $216.8 million in last year’s fourth quarter, driven by reduced
volumes in Oilfield Services and a softer fourth quarter in Fuel Specialties in
the Americas. Adjusting for the acquisition, revenues fell by 19 percent year
over year driven by a 10 percent reduction in volumes, 5 percent from a
combination of lower pricing and a weaker sales mix and 4 percent from the
adverse currency impacts. Excluding Oilfield Services, fuel revenues in the
Americas fell by 12 percent year over year due to a reduction in volumes due to
order patterns and the warm start to the winter. In EMEA and AsPac sales were
broadly on par with last year. Overall, the segment’s gross margin for the
quarter was 35.3 percent, up 3.1 percentage points from 32.2 percent in last
year’s fourth quarter, and operating income was $ 25.6 million. For the full
year, the segment’s sales were up 11 percent to $758.3 million and operating
income was broadly flat at $103.9 million.

In Performance Chemicals, revenues for the quarter were $39.2 million, down from
$51.0 million last year as a result of the disposal of the Aroma Chemicals
business. Excluding the disposal, net sales were up 6 percent from a year ago as
volume growth of 14 percent was partially offset by 3 percent lower pricing and
an adverse currency impact of 5 percent. By region, sales in the Americas grew
by 13 percent, while EMEA, was broadly flat, and AsPac fell by 14 percent. The
segment’s gross margin for the quarter was 27.3 percent benefitting from a
richer sales mix as strong growth in our strategic Personal Care business was
offset by softness in the Polymers market. Operating income for the quarter was
$4.2 million. Sales for the full year were $194.5 million and operating income
was $23.5 million.

Octane Additives’ net sales for 2015’s fourth quarter were $20.5 million,
compared to $22.9 million a year ago. Gross margin for the quarter was
48.3 percent, and the segment’s operating income was $8.8 million, compared to
last year’s $10.6 million. For the year, Octane Additives’ net sales were
$59.5 million an 8 percent increase, and its operating income was $24.7 million,
a 9 percent increase from a year ago.

Corporate costs for the quarter were $13.5 million, up from $9.0 million a year
ago driven primarily by a legal fee recovery in 2014. The effective tax rate for
the quarter was 10.5 percent and, as we expected, the full year effective tax
rate of 21.5 percent was lower than last year’s 24.2 percent.

For the full year, net cash generated from operations was $117.7 million,
compared to $106.3 million during 2014. At year-end, Innospec had $141.7 million
in cash, cash equivalents and short-term investments and total debt of
$136.1 million, resulting in a net cash position of $5.6 million.

Mr. Williams concluded, 

“While Innospec continues to perform well, the intense pressure on our oil and
gas business has meant that we have inevitably seen a significant slow-down
which has impacted our results in Q4. However, our other businesses remain
strong, and we anticipate that we will continue to generate good operating cash
flow. During the quarter, we also paid our semi-annual dividend of 31 cents per
share, and still came in with a positive year-end cash position. We believe that
our very healthy balance sheet will enable us to ride out these market
conditions, and that we should emerge as a stronger player when the market
recovers. We expect 2016 to present some formidable challenges, but we feel that
we are well-placed to deal with them positively and we continue to be focused on
future growth and generating shareholder value.”

Use of Non-GAAP Financial Measures

The information presented in this press release includes financial measures that
are not calculated or presented in accordance with Generally Accepted Accounting
Principles in the United States (GAAP). These non-GAAP financial measures
comprise EBITDA, income before income taxes excluding special items and net
income excluding special items and related per share amounts. EBITDA is net
income per our consolidated financial statements adjusted for the exclusion of
charges for interest expense, net, income taxes, depreciation, amortization and
acquisition fair value adjustments. Income before income taxes, net income and
diluted EPS, excluding special items, per our consolidated financial statements
are adjusted for the exclusion of adjustment to fair value of contingent
consideration, amortization of acquired intangible assets, fair value
acquisition accounting, adjustment of income tax provisions, profit on disposal
of subsidiary, foreign currency exchange (gains)/losses and acquisition-related
costs. Reconciliations of these non-GAAP financial measures to their most
directly comparable GAAP financial measures are provided herein and in the
schedules below. The Company believes that such non-GAAP financial measures
provide useful information to investors and may assist them in evaluating the
Company’s underlying performance and identifying operating trends. In addition,
management uses these non-GAAP financial measures internally to allocate
resources and evaluate the performance of the Company’s operations. While the
Company believes that such measures are useful in evaluating the Company’s
performance, investors should not consider them to be a substitute for financial
measures prepared in accordance with GAAP. In addition, these non-GAAP financial
measures may differ from similarly-titled non-GAAP financial measures used by
other companies and do not provide a comparable view of the Company’s
performance relative to other companies in similar industries. Management
believes the most directly comparable GAAP financial measure is GAAP net income
and has provided a reconciliation of EBITDA and net income excluding special
items, and related per share amounts, to GAAP net income herein and in the
schedules below.

About Innospec Inc.

Innospec Inc. is an international specialty chemicals company with approximately
1300 employees in 20 countries. Innospec manufactures and supplies a wide range
of specialty chemicals to markets in the Americas, Europe, the Middle East,
Africa and Asia-Pacific. The Fuel Specialties business specializes in
manufacturing and supplying the fuel additives that help improve fuel
efficiency, boost engine performance and reduce harmful emissions. This business
also contains Oilfield Services which provides specialty chemicals for oil & gas
drilling and production operations. Innospec’s Performance Chemicals business
provides effective technology-based solutions for our customers’ processes or
products focused in the Personal Care and Polymers markets. Innospec’s Octane
Additives business is the world’s only producer of tetra ethyl lead.

Forward-Looking Statements

This press release contains certain “forward-looking statements” within the
meaning of the Private Securities Litigation Reform Act of 1995. All statements
other than statements of historical facts included or incorporated herein may
constitute forward-looking statements.  Such forward-looking statements include
statements (covered by words like “expects,” “estimates,” “anticipates,” “may,”
“believes,” “feels” or similar words or expressions, for example,) which relate
to earnings, growth potential, operating performance, events or developments
that we expect or anticipate will or may occur in the future. Although
forward-looking statements are believed by management to be reasonable when
made, they are subject to certain risks, uncertainties and assumptions, and our
actual performance or results may differ materially from these forward-looking
statements. Additional information regarding risks, uncertainties and
assumptions relating to Innospec and affecting our business operations and
prospects are described in Innospec’s Annual Report on Form 10-K for the year
ended December 31, 2014, and other reports filed with the U.S. Securities and
Exchange Commission. You are urged to review our discussion of risks and
uncertainties that could cause actual results to differ from forward-looking
statements under the heading “Risk Factors” in such reports.  Innospec
undertakes no obligation to publicly update or revise any forward-looking
statements, whether as a result of new information, future events or otherwise.

Contacts:

Brian Watt
Innospec Inc.
+44-151-356-6241
Brian.Watt@innospecinc.com

1

Schedule 1

INNOSPEC INC. AND SUBSIDIARIES
CONSOLIDATED STATEMENTS OF INCOME

                                                          (in millions, except
share and per share data)                 }   Three Months Ended          
Twelve Months Ended }   December 31           December 31     2015          
2014           2015           2014
Net sales
  $ 246.0             $ 290.7     $         1,012.3             $ 960.9  
Cost of goods sold
    (159.7 )             (196.6 )             (666.3 )             (658.9 )
 
                                                       
Gross profit
    86.3               94.1               346.0               302.0  
Operating expenses:
                                                       
Selling, general and administrative
    (55.1 )             (47.1 )             (206.7 )             (169.2 )
Research and development
    (6.0 )             (4.9 )             (25.3 )             (22.2 )
Adjustment to fair value of contingent consideration
    9.1               1.9               40.7               1.9  
Profit on disposal of subsidiary
    —               —               1.6               —  
Total operating expenses
    (52.0 )             (50.1 )             (189.7 )             (189.5 )
 
                                                       
Operating income
    34.3               44.0               156.3               112.5  
Other net income/(expense)
    2.0               (0.4 )             —               1.8  
Interest expense, net
    (1.1 )             (0.9 )             (4.0 )             (3.4 )
 
                                                       
Income before income taxes
    35.2               42.7               152.3               110.9  
Income taxes
    (3.7 )             (14.8 )             (32.8 )             (26.8 )
 
                                                       
Net income
  $ 31.5             $ 27.9             $ 119.5             $ 84.1  
 
                                                       
Earnings per share:
                                                       
Basic
  $ 1.31             $ 1.14             $ 4.96             $ 3.45  
Diluted
  $ 1.28             $ 1.11             $ 4.86             $ 3.38  
Weighted average shares outstanding (in thousands):
                                                       
Basic
    24,093               24,384               24,107               24,391  
Diluted
    24,598               25,111               24,612               24,878  

INNOSPEC INC. AND SUBSIDIARIES

Schedule 2A

                                  SEGMENTAL ANALYSIS OF RESULTS   Three Months
Ended   Twelve Months Ended     December 31   December 31 (in millions)   2015  
2014   2015   2014
Net sales:
                               
Fuel Specialties
  $ 186.3     $ 216.8     $ 758.3     $ 682.2  
Performance Chemicals
    39.2       51.0       194.5       223.5  
Octane Additives
    20.5       22.9       59.5       55.2  
 
                               
 
    246.0       290.7       1,012.3       960.9  
 
                               
Gross profit:
                               
Fuel Specialties
    65.7       69.9       265.1       219.0  
Performance Chemicals
    10.7       11.8       52.4       54.4  
Octane Additives
    9.9       12.4       28.5       28.6  
 
                               
 
    86.3       94.1       346.0       302.0  
 
                               
Operating income:
                               
Fuel Specialties
    25.6       36.6       103.9       104.4  
Performance Chemicals
    4.2       4.7       23.5       25.6  
Octane Additives
    8.8       10.6       24.7       22.6  
Pension credit/(charge)
    0.1       (0.8 )     0.2       (3.3 )
Corporate costs
    (13.5 )     (9.0 )     (38.3 )     (38.7 )
 
                               
 
    25.2       42.1       114.0       110.6  
Adjustment to fair value of contingent consideration
    9.1       1.9       40.7       1.9  
Profit on disposal of subsidiary
    —       —       1.6       —  
Total operating income
  $ 34.3     $ 44.0     $ 156.3     $ 112.5  
 
                               

Schedule 2B

                                  NON-GAAP MEASURES   Three Months Ended  
Twelve Months Ended     December 31   December 31 (in millions)   2015   2014  
2015   2014
Net income
  $ 31.5     $ 27.9     $ 119.5     $ 84.1  
Interest expense, net
    1.1       0.9       4.0       3.4  
Income taxes
    3.7       14.8       32.8       26.8  
Depreciation and amortization
    8.9       7.8       34.0       28.4  
Adjustment to fair value of contingent consideration
    (9.1 )     (1.9 )     (40.7 )     (1.9 )
Fair value acquisition accounting
    3.7       —       3.7       —  
EBITDA
    39.8       49.5       153.3       140.8  
 
                               
Fuel Specialties
    34.9       40.8       128.8       118.0  
Performance Chemicals
    5.9       6.8       30.5       34.2  
Octane Additives
    8.9       10.7       25.1       23.0  
Pension credit/(charge)
    0.1       (0.8 )     0.2       (3.3 )
Corporate costs
    (12.0 )     (7.6 )     (32.9 )     (32.9 )
 
                               
 
    37.8       49.9       151.7       139.0  
Profit on disposal of subsidiary
    —       —       1.6       —  
Other net income/(expense)
    2.0       (0.4 )     —       1.8  
 
                               
EBITDA
  $ 39.8     $ 49.5     $ 153.3     $ 140.8  
 
                               

2

Schedule 3

INNOSPEC INC. AND SUBSIDIARIES
CONSOLIDATED BALANCE SHEETS

                      December 31,   December 31, (in millions)   2015   2014
Assets
               
 
               
Current assets:
               
Cash and cash equivalents
  $ 136.9     $ 41.6  
Short-term investments
    4.8       4.7  
Trade and other accounts receivable
    137.4       164.3  
Inventories
    159.9       184.9  
Current portion of deferred tax assets
    8.8       8.4  
Prepaid expenses
    6.1       8.3  
Prepaid income taxes
    3.0       2.0  
Other current assets
    1.8       —  
Total current assets
    458.7       414.2  
Net property, plant and equipment
    76.0       80.8  
Goodwill
    267.4       276.1  
Other intangible assets
    168.7       181.1  
Deferred finance costs
    1.4       1.1  
Deferred tax assets, net of current portion
    1.4       0.7  
Pension asset
    55.5       45.2  
Other non-current assets
    0.9       0.7  
Total assets
  $ 1,030.0     $ 999.9  
 
               
Liabilities and Stockholders’ Equity
               
 
               
Current liabilities:
               
Bank overdraft
  $ —     $ —  
Accounts payable
    52.2       87.6  
Accrued liabilities
    84.1       77.2  
Current portion of long-term debt
    —       0.4  
Current portion of finance leases
    0.7       0.5  
Current portion of plant closure provisions
    6.4       5.7  
Current portion of accrued income taxes
    7.9       5.6  
Current portion of acquisition-related contingent consideration
    54.6       45.7  
Current portion of deferred income
    0.2       0.2  
Total current liabilities
    206.1       222.9  
Long-term debt, net of current portion
    133.0       139.0  
Finance leases, net of current portion
    2.4       1.7  
Plant closure provisions, net of current portion
    31.3       28.4  
Unrecognized tax benefits, net of current portion
    3.9       6.2  
Deferred tax liabilities, net of current portion
    37.7       23.0  
Pension liability
    9.2       10.4  
Acquisition-related contingent consideration, net of current portion
    —       49.5  
Deferred income, net of current portion
    0.6       0.9  
Other non-current liabilities
    0.5       2.0  
Equity
    605.3       515.9  
 
               
Total liabilities and equity
  $ 1,030.0     $ 999.9  
 
               

3

Schedule 4

INNOSPEC INC. AND SUBSIDIARIES
CONSOLIDATED STATEMENTS OF CASH FLOWS

                      Twelve Months Ended     December 31 (in millions)   2015  
2014
Cash Flows from Operating Activities
               
 
               
Net income
  $ 119.5     $ 84.1  
Adjustments to reconcile net income to cash provided by operating activities:
               
Depreciation and amortization
    35.2       29.1  
Adjustment to fair value of contingent consideration
    (40.7 )     (1.9 )
Deferred taxes
    12.0       5.8  
Repayment of promissory note in civil complaint settlement
    —       (5.0 )
Changes in working capital
    (3.6 )     (12.8 )
Excess tax benefit from stock-based payment arrangements
    (0.5 )     (0.4 )
Accrued income taxes
    2.0       14.9  
Movement on plant closure provisions
    4.1       1.9  
Profit on disposal of subsidiary
    (1.6 )     —  
Cash contributions to defined benefit pension plans
    (9.0 )     (11.6 )
Non-cash expense of defined benefit pension plans
    0.5       3.8  
Stock option compensation
    3.7       2.6  
Movements on unrecognized tax benefits
    (2.3 )     (6.8 )
Movements on other non-current assets and liabilities
    (1.6 )     2.6  
Net cash provided by operating activities
    117.7       106.3  
Cash Flows from Investing Activities
               
 
               
Capital expenditures
    (17.6 )     (13.5 )
Proceeds from disposal of subsidiary
    41.5       —  
Business combinations, net of cash acquired
    —       (98.7 )
Internally developed software
    (8.6 )     (8.4 )
Purchase of short-term investments
    (6.7 )     (5.0 )
Sale of short-term investments
    6.4       6.6  
Net cash provided by/(used in) investing activities
    15.0       (119.0 )
Cash Flows from Financing Activities
               
 
               
Non-controlling interest
    0.3       —  
Net repayment of revolving credit facility
    (6.0 )     (3.0 )
Repayment of term loans
    (0.4 )     (1.7 )
Refinancing costs
    (1.5 )     (0.1 )
Excess tax benefit from stock-based payment arrangements
    0.5       0.4  
Dividend paid
    (14.9 )     (13.4 )
Issue of treasury stock
    1.0       0.4  
Repurchase of common stock
    (15.3 )     (6.9 )
Net cash used in financing activities
    (36.3 )     (24.3 )
Effect of foreign currency exchange rate changes on cash
    (1.1 )     (1.6 )
 
               
Net change in cash and cash equivalents
    95.3       (38.6 )
Cash and cash equivalents at beginning of year
    41.6       80.2  
Cash and cash equivalents at end of year
  $ 136.9     $ 41.6  
 
               

Amortization of deferred finance costs of $1.2 million (2014 — $0.7 million) are
included in depreciation and amortization in the cash flow statement but in
interest expense in the income statement.

4